J-S37030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    LEXIS M. ROLON                             :
                                               :
                      Appellant                :   No. 1241 EDA 2021

         Appeal from the Judgment of Sentence Entered April 21, 2021
    In the Court of Common Pleas of Northampton County Criminal Division
            at CP-48-CR-0000245-2019, CP-48-CR-0000246-2019


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                              FILED JANUARY 4, 2022

        In this appeal, Lexis M. Rolon (Appellant) challenges the discretionary

aspects of his sentence. We affirm.

        The trial court detailed the procedural history as follows:

        Following a jury trial … [Appellant] was convicted of a myriad of
        sexual offenses stemming from years of sexual abuse inflicted
        upon his sister, as well as separate instances of sexual assaults
        against his sister’s friend. Both victims were approximately age
        twelve when the sexual assaults began.           [Appellant] was
        approximately eighteen years old.

        The jury found Appellant guilty as charged in both case numbers
        245 and 246 of 2019. Specifically, in case number 245-2019,
        Appellant was found guilty of the following offenses for sexual
        assaults perpetrated upon victim, K.D.: Statutory Sexual
        Assault, victim under 16 years, a felony of the second degree;
        Sexual Assault, victim under 16 years, a felony of the second
        degree; Corruption of Minors, corruption by sexual offense, a
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37030-21


     felony of the third degree; and Corruption of Minors, defendant
     age 18 or above, a misdemeanor of the first degree. In case
     number 246-2019, Appellant was found guilty of the following
     offenses for sexual assaults perpetrated upon [] J.R.: Statutory
     Sexual Assault, victim under 16 years, a felony of the second
     degree; Sexual Assault, victim under 16 years, a felony of the
     second degree; Corruption of Minors, corruption by sexual
     offense, a felony of the third degree; Corruption of Minors, a
     defendant age 18 or above, a misdemeanor of the first degree;
     and Incest of Minor, a felony of the second degree.

     On April 21, 2021, this [c]ourt sentenced Appellant as follows:

     In case number 245-2019 with respect to victim K.D.: 1) for the
     charge of Statutory Sexual Assault, victim under 16 years of
     age, to serve a term of imprisonment in a state correctional
     institution for a minimum period of 14 months, up to a maximum
     period of 36 months, and a consecutive period of probation of 60
     months; 2) for the charge of Sexual Assault, victim under 16
     years of age, to serve a consecutive term of incarceration in a
     state correctional institution for a minimum period of 54 months
     up to a maximum period of 108 months; 3) for the charge of
     Corruption of Minors, corruption by sexual offense, to serve a
     consecutive term of imprisonment in a state correctional
     institution for a minimum period of 12 months up to a maximum
     period of 24 months; and 4) for the charge of Corruption of
     Minors, defendant 18 years of age or above, to serve a
     consecutive term of imprisonment in a state correctional
     institution for a minimum period of 3 months up to a maximum
     period of 12 months.

     In case number 246-2019 with respect to victim J.R.: 1) for the
     charge of Statutory Sexual Assault, victim under 16 years of
     age, to serve a term of imprisonment in a state correctional
     institution for a minimum period of 14 months, up to a maximum
     period of 36 months, and a consecutive period of probation of 60
     months; 2) for the charge of Sexual Assault, victim under 16
     years of age, to serve a consecutive term of incarceration in a
     state correctional institution for a minimum period of 54 months
     up to a maximum period of 108 months; 3) for the charge of
     Corruption of Minors, corruption by sexual offense, to serve a
     consecutive term of imprisonment in a state correctional
     institution for a minimum period of 12 months up to a maximum
     period of 24 months; 4) for the charge of Corruption of Minors,

                                   -2-
J-S37030-21


       defendant 18 years of age or above, to serve a consecutive term
       of imprisonment in a state correctional institution for a minimum
       period of 3 months up to a maximum period of 12 months; and
       5) for the charge of Incest of a Minor, to serve a consecutive
       term of imprisonment in a state correctional institution for a
       minimum period of 24 months up to a maximum period of 48
       months.

       On April 29, 2021, Appellant filed a post-sentence motion,
       entitled “Petition for Reconsideration”, wherein Appellant
       asserted his belief that his sentence was unduly harsh and
       excessive and should be modified so that a portion of the
       offenses for which he was sentenced could be served
       concurrently. We denied this Petition on May 18, 2021.

Trial Court Opinion, 7/14/21, at 1-3.

       Appellant’s consecutive sentences resulted in an aggregate 15.8 to 34

years of incarceration. Appellant timely appealed.1 Both Appellant and the

trial court have complied with Pa.R.A.P. 1925.         Appellant presents the

following question for review:


____________________________________________


1  Appellant filed one notice of appeal, contrary to Commonwealth v.
Walker, 185 A.3d 969, 971 (Pa. 2018) (when “a single order resolves issues
arising on more than one docket, separate notices of appeal must be filed for
each case.”). Notably, though, the trial court advised Appellant that he had
“the right to file an appeal from th[e] judgment of sentence[.]” Order,
5/18/21, at 1 (emphasis added). Under Commonwealth v. Stansbury,
219 A.3d 157, 160 (Pa. Super. 2019), we found a breakdown in court
operations had occurred when the trial court advised the defendant that he
had the right to file a singular notice of appeal; on this basis, we declined to
quash under Walker. Here, as with Stansbury, the misstatement by the
trial court constituted a breakdown in court operations. We likewise decline
to quash the appeal. Commonwealth v. Larkin, 235 A.3d 350, 353 (Pa.
Super. 2020) (en banc) (we may decline to quash “when the defect resulted
from an appellant acting in accordance with misinformation relayed to him
by the trial court.”).




                                           -3-
J-S37030-21


         Whether the Sentencing Court erred and exercised a lapse in
         its discretion in failing to adequately consider several
         mitigating factors when arriving at Appellant’s sentence?

Appellant’s Brief at 3.

      It is well-settled that the “right to appellate review of the discretionary

aspects of a sentence is not absolute.”      Commonwealth v. Zirkle, 107

A.3d 127, 132 (Pa. Super. 2014).          When an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a

petition for allowance of appeal.     Commonwealth v. W.H.M., 932 A.2d

155, 163 (Pa. Super. 2007).

      We have explained:

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test[.] We conduct a four-part analysis to determine:
      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

      In this case, Appellant filed a timely notice of appeal and post-

sentence motion.      Also, he included in his brief the requisite concise

statement of reasons relied upon for appeal pursuant to Pa.R.A.P. 2119(f).

See Appellant’s Brief at 6.      We therefore examine whether Appellant has

raised a substantial question.

                                      -4-
J-S37030-21



      “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.”    Commonwealth v. Ahmad, 961

A.2d 884, 886-87 (Pa. Super. 2008). Allowance of appeal will be permitted

only when the appellate court determines there is a substantial question that

the   sentence    is   not   appropriate    under      the   Sentencing   Code.

Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).                 A

substantial question exists where an appellant sets forth a plausible

argument that the sentence violates a particular provision of the Sentencing

Code or is contrary to the fundamental norms underlying the sentencing

process. Id.

      [A] defendant may raise a substantial question where he
      receives consecutive sentences within the guidelines if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive
      sentence; however, a bald claim of excessiveness due to the
      consecutive nature of a sentence will not raise a substantial
      question.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013) (citation

omitted).

      In his Pa.R.A.P. 2119(f) statement, Appellant asserts the trial court

abused its discretion by failing to adequately consider mitigating factors.

Appellant’s Brief at 6. He concedes the trial court,

      sentenced him to a minimum within the upper range of the
      standard range of the Sentencing Guidelines on all nine (9)
      offenses. Appellant also concedes the Sentencing Court had the
      discretion to impose consecutive rather than concurrent
      sentences with regard to all of the offenses.



                                     -5-
J-S37030-21



Id. at 11.      Nonetheless, Appellant asserts his sentence is unreasonable

because the trial court failed to consider the following mitigating factors:

      a. that Appellant was barely 18 years of age when the acts
         allegedly occurred as charged and convicted;

      b. had no prior criminal record;

      c. was a high school graduate who was gainfully employed prior
         to his arrest;

      d. had no prison misconducts while incarcerated;

      e. was deemed not to be a sexual[ly] violent predator (SVP);

      f. had no father figure while growing up since his father was
         absent from his life;

      g. was raised by a mother who was a drug addict who passed
         away at an early age; and,

      h. had a lack of proper guidance from adult peers.

Id. at 6, 12.

      Appellant has raised a substantial question. See Commonwealth v.

Hill, 210 A.3d 1104, 1116 (Pa. Super. 2019) (a substantial question existed

where appellant claimed the trial court failed to consider certain sentencing

factors in conjunction with appellant’s assertion of an excessive sentence);

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (“This

Court has held that an excessive sentence claim—in conjunction with an

assertion that the court failed to consider mitigating factors—raises a

substantial question.”).    We therefore review the merits of Appellant’s

argument.



                                      -6-
J-S37030-21



     Preliminarily, we recognize:

     [T]he proper standard of review when considering whether to
     affirm the sentencing court’s determination is an abuse of
     discretion .... [A]n abuse of discretion is more than a mere error
     of judgment; thus, a sentencing court will not have abused its
     discretion unless the record discloses that the judgment
     exercised was manifestly unreasonable, or the result of
     partiality, prejudice, bias or ill-will. In more expansive terms,
     our Court recently offered: An abuse of discretion may not be
     found merely because an appellate court might have reached a
     different conclusion, but requires a result of manifest
     unreasonableness, or partiality, prejudice, bias, or ill-will, or
     such lack of support so as to be clearly erroneous.

     The rationale behind such broad discretion and the
     concomitantly deferential standard of appellate review is that the
     sentencing court is in the best position to determine the proper
     penalty for a particular offense based upon an evaluation of the
     individual circumstances before it.

Moury, 992 A.2d at 169–70 (citation omitted).

     The Pennsylvania Supreme Court, in Commonwealth v. Walls, 926

A.2d 957, 964 (Pa. 2007), determined that a sentence may be deemed

unreasonable upon review of the trial court’s application of the factors set

forth in 42 Pa.C.S.A. §§ 9721(b) and 9781(d). Section 9721(b) states:

     [T]he court shall follow the general principle that the sentence
     imposed should call for total confinement that is consistent with
     section 9725 (relating to total confinement) and the protection of
     the public, the gravity of the offense as it relates to the impact
     on the life of the victim and on the community, and the
     rehabilitative needs of the defendant.       The court shall also
     consider any guidelines for sentencing and resentencing adopted
     by the Pennsylvania Commission on Sentencing and taking effect
     under section 2155 (relating to publication of guidelines for
     sentencing, resentencing and parole, risk assessment instrument
     and recommitment ranges following revocation).



                                    -7-
J-S37030-21



42 Pa.C.S.A. § 9721(b).

      Section 9781(d) provides that this Court must have regard for:

      (1) the nature and circumstances of the offense and the history
      and characteristics of the defendant; (2) the opportunity of the
      sentencing court to observe the defendant, including any
      presentence investigation; (3) the findings upon which the
      sentence was based; [and] (4) the guidelines promulgated by
      the sentencing commission.

42 Pa.C.S.A. § 9781(d); see also Commonwealth v. Ventura, 975 A.2d

1128, 1134-35 (Pa. Super. 2009).

      In   addition,   “long   standing   precedent      ...   recognizes    that   [the

Sentencing Code] affords the sentencing court discretion to impose its

sentence concurrently or consecutively to other sentences being imposed at

the same time or to sentences already imposed.”                 Commonwealth v.

Brown, 249 A.3d 1206, 1212 (Pa. Super. 2021) (quoting Commonwealth

v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005)).                  We will not disturb

consecutive sentences unless the aggregate sentence is “grossly disparate”

to   the   defendant’s    conduct,   or    “viscerally     appear[s]    as    patently

unreasonable.”    Commonwealth v. Gonzalez–Dejusus, 994 A.2d 595,

599 (Pa. Super. 2010). Moreover, when the trial court has the benefit of a

presentence investigation (PSI) report, it is presumed that the court was

both aware of and appropriately weighed all relevant information contained

the report.   See, e.g., Commonwealth v. Griffin, 804 A.2d 1, 8 (Pa.

Super. 2002).




                                      -8-
J-S37030-21



       While Appellant acknowledges the trial court’s consideration of some

mitigating factors, he claims the court failed to “seriously consider these

factors before rendering such an unreasonable and unduly harsh [s]entence

under the circumstances.” Appellant’s Brief at 12.

       The Commonwealth counters that the trial court properly and

thoroughly addressed the Section 9721(b) factors at sentencing.                    See

Commonwealth Brief at 16-20.                   The Commonwealth cites the court’s

determination that Appellant was “dangerous to any female, specifically

minors, that he may come into contact with,” and its finding that Appellant

was    not    amenable      to    a   shorter      or   probationary   sentence;   the

Commonwealth also references the court’s consideration of Appellant’s

youth, lack of prior criminal history, family background, and the fact he was

not deemed to be a sexually violent predator. Id. at 17-18 (quoting N.T.,

4/21/21, at 34).

       We agree with the Commonwealth. The record reveals the trial court

ordered a PSI and a sexually violent predator assessment, and had the

benefit of both reports at sentencing.2 See N.T., 4/21/21, at 4; see also

Commonwealth v. Fowler, 893 A.2d 758, 766 (Pa. Super. 2006) (because



____________________________________________


2 At Appellant’s request, the court also ordered a psychological evaluation
and psychosexual evaluation. However, Appellant subsequently refused to
participate in these evaluations, and the court sentenced Appellant without
them. Id. at 5.



                                           -9-
J-S37030-21



the trial court considered the PSI report, “we are required to presume [it]

properly weighed the mitigating factors present in the case.”).

      In addition, Appellant’s sentence is within the standard range of the

sentencing guidelines, and as such, is presumptively reasonable.       See 42

Pa.C.S.A. § 9781(c)(3) (appellate court must vacate sentence imposed

within the sentencing guidelines only if it “involves circumstances where the

application of the guidelines would be clearly unreasonable”).

      At the hearing, defense counsel noted that Appellant was barely 18

years old when he committed the crimes.        N.T., 4/21/21, at 9.    Counsel

explained that Appellant is a high school graduate, was employed before he

was arrested, and had taken courses at Northampton County Community

College.   Id.   Counsel argued that Appellant’s lack of a father figure and

mother’s drug abuse and death caused Appellant to receive “improper

guidance from adult peers.” Id. at 10.

      Conversely, the Commonwealth noted the victims were only 12 years

old when Appellant assaulted them, “[n]ot once, not twice, not a few times

but over a hundred times,” and Appellant has “shown absolutely no

remorse.” Id. at 11-12.

      Thereafter, in arriving at Appellant’s sentence, the court stated:

      I want everyone to know how much I struggled with this
      because [Appellant] is young. [Appellant] has no prior record.
      What he did is about as serious as things can possibly get. And
      [Appellant] will do a number of years in a state correctional
      facility.



                                    - 10 -
J-S37030-21


     But what [Appellant] chose to do to [the victims] will far exceed
     that number of years and I know that. And so to some extent,
     what’s going to stay with them is going to far exceed whatever
     happens to him today. I can’t fix that. But I have had to
     consider his age, his education, all the information that
     was provided to me, the information in the PSI, however
     limited, the sexually violent predator assessment, the
     sentencing guideline forms, all the information presented
     at trial, the victim impact statements, the family
     relationships, [Appellant’s] rehabilitative needs. Certainly
     it has weighed heavily on me the need to protect the public, the
     need to deter future similar conduct, and certainly the fact that a
     lesser sentence would depreciate the seriousness of these
     crimes.

N.T., 4/21/21, at 27-28.

     In sum, the record belies Appellant’s claim that the trial court failed to

adequately consider mitigating factors.     To the contrary, the court acted

within its discretion in considering all appropriate factors and imposing

Appellant’s sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                   - 11 -